DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
 
Status of the Claims
Claims 1, 3, 5-6, and 22-35 were previously pending.  Claims 1, 22, 27-28, and 31 were amended and claims 5-6, 26, and 30 were canceled in the reply filed November 18, 2021.  Claims 1, 3, 22-25, 27-29, and 31-35 are currently pending.

Response to Arguments 
Applicant's amendments overcome the objection to claim 31 and it is withdrawn.
Applicant's amendments overcome the rejection of claim 27 made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejections made under § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  
Applicant argues that the references do not teach "determining when a user is to receive a partial refund or a substitute item."  Remarks, 14.  However, these are recited in the alternative and the primary reference Schwab teaches determining when a user is to receive at least a partial refund as recited (¶¶ 0011-14, 68-69).
Applicant argues that Junger at best teaches a field that requires retailers to input accessories that must be included in the return, but not that the user has included each part.  Remarks, 15.  This distinction is not fully understood.  The entirety of the Junger 
Applicant argues that Chowdhary does not teach a shipping label with an expiration date that is the last date the user can use the return shipping label without paying for shipping.  Remarks, 15.  This argument is also not fully understood.  The shipping label in Chowdhary (¶ 0144), which is provided at no cost for an approved return, expires alongside the return authorization and then can no longer be used.  Fredman also teaches this element (col. 6, lines 58-64—"the company agrees to pay the delivery fees for as long as the delivery is performed before a certain date"). 
Applicant also makes brief characterizations of Junger and Schwab individually and argues that they do not disclose "that both the form with questions and the indication of when the user is to receive the partial refund or substitute item are to be provided to the client device at the delivery/pickup location."  Remarks, 16.  However, this does not address the findings made of what the references would teach to one of ordinary skill when in combination with one another, as set forth in the rejections.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the retailer interface with return accessories checklist in Junger does not contain questions, with answers to those questions qualifying the return.  Remarks, 17.  However, the characterizations of this textual data specifically as questions and answers rather than a checklist of items required to approve the return only shows differences in the non-functional descriptive material of the form.  See rejection below. 
Specifically with respect to amended claim 28, Applicant argues that the references do not teach to determine when the user is to receive a substitute item (rather than the alternatives of at least a partial refund or a substitute item).  Remarks, 19.  However, Schwab teaches that merchants can dictate that replacement items are to be shipped instead of providing monetary refunds for approved returns (¶ 0009).  
The remaining arguments are the same as those already addressed but applied to the other independent claims.  As such, they are not persuasive for the same reasons, and the rejections are maintained. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification lacks antecedent basis for the claim term "received set of answers."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites that "the determination is based further in part on a received set of answers to the one or more questions."  Although the questions are "designed to indicate that the particular user has included each of the one or more parts for returning the particular item" (¶ 0005, emphasis added), the Specification never mentions whether or not answers 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention has been reevaluated for subject matter eligibility in light of Applicant's amendments and evolving case law.  
Claims 1, 3, 22-25, 27-29, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1, 3, 22-25, 27-29, and 31-35, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more. 
MPEP 2106 Step 2A – Prong 1:
The claims recite an abstract idea reflected in the representative functions of the independent claim 1 (independent claims 22 and 28 recite the same abstract idea, albeit slight differences in wording)—including:
	transmit a request to a particular retailer that is based on a machine-readable indicium located at the delivery/pickup location, wherein the machine-readable indicium corresponds to a purchase of a particular item from the particular retailer, and wherein the delivery/pickup location and the particular retailer are each associated with a different entity; 
	receive a notification that the delivery/pickup location is selected by the particular retailer to facilitate delivery/pickup services for the particular retailer, wherein the notification is received based at least in part on the transmitted request and further in part on the delivery/pickup location selection, among a group of available locations, received by the particular retailer; 
	determine that the particular item can be returned to the particular retailer from 
	based on the determining that the particular item can be returned to the particular retailer from the delivery/pickup location, determine when a user associated with the purchase of the item is to receive one of: at least a partial refund or a substitute item; 
	receive return terms that specify at least one way in which the particular item is to be returned to the particular retailer from the delivery/pickup location, the return terms include an indication that the particular item is to be returned using a specified shipping method and logistics company; 
	at least partially responsive to the receiving of the return terms, generate, based on the determination that the particular item can be returned to the particular retailer from the delivery/pickup location, a return shipping label that displays an expiration date, the expiration date being a last date that a user can use the return shipping label to ship the particular item to the particular without paying for shipping, the expiration date is determined based at least on the item return terms and the item information included in the received notification; 
	generate a form having one or more questions to facilitate a determination that the user has included each part of the particular item to return; and 
	provide, to the delivery/pickup location, the form and an indication of when the user is to receive one of: at least the partial refund or the substitute item.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for processing returns of items purchased from a retailer by a customer by following rules to determine acceptance of the return, and then arranging return shipment of the items with a label for a carrier (i.e., in the terminology of the 2019 Revised Guidance, fundamental economic practices; commercial interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including following rules or instructions)).  Additionally, aside from the general technological environment (addressed below), it covers certain purely mental processes (e.g., a retail employee observing item data and return criteria and evaluating them to judge whether or not a return can be processed).  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (computer system, processor, computer storage media, non-transitory computer-readable medium, remote server, and client device with machine-readable indicium scanning capabilities—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  The scanning of a machine-readable indicium by the generic client device can also be viewed as an extra-solution data gathering activity (See MPEP 2106.05(g)). 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (computer system, processor, computer storage media, non-transitory computer-readable medium, remote server, and client device with machine-readable indicium scanning capabilities—see published Specification ¶¶ 0028-35 & 127 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the organizing of human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., generic server and client device).  
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  They do not add any new additional elements not already addressed in the independent claims.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above.  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6, 22-25, 27, 29, and 31-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwab, et al., U.S. Pat. Pub. No.  2002/0019777 (U.S. Pat. Pub. No. 19 of the IDS filed 6/12/2017) in view of Anthony, et al., U.S. Pat. No. 8,156,007 (Reference A of the PTO-892 part of paper no. 20210513), Chowdhary, et al., U.S. Pat. Pub. No.  2004/0044582 (Reference A of the PTO-892 part of paper no. 20161215), Fredman, U.S. Pat. No. 6,526,393 (Reference A of the PTO-892 part of paper no. 20201102), and Junger, et al., U.S. Pat. Pub. No.  2010/0235290 (Reference A of the PTO-892 part of paper no. 20160829).
As per claim 1, Schwab teaches a system comprising: 
at least one processor, and at least one computer readable storage media storing computer-usable instructions (¶ 0024) that, when used by the at least one processor, cause the at least one processor to:
transmit, from the computer system to at least one remote server associated with a particular retailer, a request that is based on a machine-readable indicium scanned via a client device located at the delivery/pickup location, wherein the machine-readable indicium corresponds to a purchase of a particular item from the particular retailer, and wherein the delivery/pickup location and the particular retailer are each associated with a different entity (¶¶ 0011, 52); 
receive, by the computer system and from the at least one remote server, a notification that the delivery/pickup location is selected by the particular retailer to facilitate delivery/pickup services for the particular retailer, wherein the notification is received based at least in part on the transmitted request and further in part on the 
determine, by the computer system, that the particular item can be returned to the particular retailer from the delivery/pickup location, based at least in part on item return criteria and item information included in the received notification (¶¶ 0011-14, 68-69); 
based on the determining that the particular item can be returned to the particular retailer from the delivery/pickup location, determine when a user associated with the purchase of the item is to receive one of: at least a partial refund or a substitute item (¶¶ 0009, 11-14, 68-69);
receive return terms that specify at least one way in which the particular item is to be returned to the particular retailer from the delivery/pickup location (¶ 0012; see also ¶ 0061—merchant's return address); 
at least partially responsive to the receiving of return terms, facilitate return of the particular item, based on the determination that the particular item can be returned to the particular retailer from the delivery/pickup location (¶¶ 0014, 56).
Schwab does not explicitly teach the return terms include an indication that the particular item is to be returned using a specified shipping method and logistics company; which is taught by Anthony (col. 4, lines 1-13).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Anthony—namely, to allow a merchant to dynamically further specify specifics for item return based on needs at the time (see col. 3).  Moreover, this is merely a combination of old elements in the art of returning items.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Although Schwab teaches that the client device is located at the delivery/pickup location (¶ 0052), it does not explicitly teach facilitating the return is done by instructions to: generate, by the computer system, a return shipping label that displays an expiration date, the expiration date being a last date that a user can use the return shipping label to ship the particular item to the particular without paying for shipping, the expiration 
Chowdhary teaches facilitating the return is done by instructions to: generate, by the computer system, a return shipping label including an expiration date, the expiration date being a last date that a user can use the return shipping label to ship the particular item to the particular without paying for shipping, the expiration date is determined based at least on the item return terms and the item information included in the received notification (¶¶ 0144-45).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Chowdhary—namely, to provide shipping labels with limited validity and require the customer to return within an allotted time period.  Moreover, this is merely a combination of old elements in the art of returning items.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Fredman teaches the return shipping label displays an expiration date (Fig. 3).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Fredman—namely, to effectuate more timely returns.  Fredman also further teaches the expiration date being a last date that a user can use the return shipping label to ship the particular item to the particular without paying for shipping (col. 6, lines 58-64), which would have been obvious to incorporate for the same reasons.  Moreover, this is merely a combination of old elements in the art of returning items.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
Although Schwab teaches that the client device is located at the delivery/pickup location (¶ 0052) and to provide, to the client device, an indication of when the user is to receive one of: at least the partial refund or the substitute item (¶¶ 0009, 11-14, 68-69), it does not explicitly teach to generate a form having one or more questions to facilitate a determination that the user has included each part of the particular item to return; and provide, to the client device, the form; which is taught by Junger (¶ 0103, Fig. 22).  It would have been prima facie obvious to 
To the extent that the checklist on the form in Junger does not teach "questions," these differences only can be found in the non-functional descriptive material of the textual data on the form.  This merely descriptive data cannot lend patentability to an invention that is otherwise shown in the prior art.  In re Ngai, 367 F.3d 1336, 1339; 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); cf. In re Gulack, 703 F.2d 1381, 1385; 217 USPQ 401, 404 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).  The fact that the claimed form contains interrogatives about required items rather than a list of required items does not exploit or interrelate with any underlying structural or manipulative element and, therefore, is not "functionally related to the substrate."  Id.  Both the claimed questions and Junger's checklist serve the same purpose (to facilitate a determination that the user has included each part of the particular item to return)—they are merely formatted in a different grammatical way on the substrate (i.e., the form).  However, this cannot be relied upon to distinguish the claims from the prior art.  
As per claim 3, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 1 as above.  Schwab further teaches the item return criteria further includes a defined deadline to return the particular item to the delivery/pickup location (¶ 0012). 
As per claim 22, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches a non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least one processor, cause the at least one processor to: perform the functions of analogous claim 1 (Schwab ¶ 0024, see also citations and obviousness rationale above). 
As per claim 23, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 22 as above.  Schwab further teaches the machine-readable indicium indicates a sale date of the particular item (¶¶ 0011-12).
As per claim 24, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 22 as above.  Chowdary further teaches the return criteria indicates a defined deadline to return the particular item based on the sale date, and the determination is based further in part on the indicated sale date of the particular item, and an indicated deadline to return the particular item based on the indicated sale date and the return criteria (¶¶ 0144-45), which would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.
As per claim 25, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 22 as above.  Chowdary further teaches the return shipping label is generated to include an expiration date that is determined based on a date that the particular retailer will no longer accept a return of the particular item (¶ 0144), which would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.
As per claim 27, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 22 as above.  Junger further teaches the determination is based further in part on a received set of answers to the one or more questions, which is taught by (¶¶ 0103, 176, Fig. 22) and would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.  Addiionally, the characterization of the form contents as "questions" and "answers" lies only in the realm of the form's textual non-functional descriptive material, which cannot provide a distinction from Junger's form for the same reasons as in claim 1 above. 
As per claim 29, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 1 as above.  Schwab further teaches generating, by the server device, another notification to transmit to the client device indicating an authorized return of the particular item based on an acceptance of the particular item by the delivery/pickup location (¶¶ 0014, 16, 54-55).
As per claim 31, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 1 as above.  Schwab further teaches based on the determination that the 
As per claim 32, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 1 as above.  Schwab further teaches the shipping charge is calculated based on one of a cost of the particular item, a determined membership with a particular shipping service, the determined expiration date of the generated return shipping label, and a determined a cost share agreement between the delivery/pickup location, a logistics company, and/or the particular retailer (¶¶ 0012, 16).
As per claim 33, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 1 as above.  Schwab further teaches the received delivery/pickup location selection corresponds to the delivery/pickup location (¶ 0008).
As per claim 34, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 1 as above.  Schwab further teaches based on the determination, by the computer system, that the particular item can be returned to the particular retailer, further provide, by the computer system and to the client device, information associated with a determined substitute item to exchange for the particular item (¶¶ 0009, 15).
As per claim 35, Schwab in view of Anthony, Chowdary, Fredman, and Junger teaches claim 1 as above.  Schwab further teaches the at least one processor is further caused to transmit a notification indicating that the delivery/pickup location will provide at least the partial refund (¶ 0014).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwab, et al. in view of Chowdhary, et al., Fredman, and Junger, et al.
As per claim 28, Schwab in view of Chowdary, Fredman, and Junger teaches a computer-implemented method comprising: steps implementing the functions of analogous claim 1 (see citations and obviousness rationale above).  Claim 28 differs from claim 1 in that it does not require a specified shipping and logistics company (Anthony is not a basis of the rejection), and it does not list as alternatives one of: at least a partial refund or a substitute item.  Instead, it requires a substitute item, which is also taught by Schwab (see ¶ 0009—merchants can dictate that replacement items are to be shipped instead of providing monetary refunds for approved returns).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628